The tendency of the question put to the witness in this case was to invalidate her credibility and to cast a shade upon her moral character, but such evidence ought to be drawn from other sources than the witness himself. It is against first principles to compel a man to accuse himself of a crime, and to enforce an answer to such questions would tend to deprive the citizens of that protection which the law affords, and materially obstruct the administration of justice. *Page 325 
It is clearly established that a witness cannot be compelled to answer any question tending to render him the subject of a criminal accusation; nor to answer interrogations having a direct tendency to subject him to penalties, or having such a connection with them as to form a step towards it. 4 Esp., 117; 16 Vesey, 59.
It was for a long time doubted whether a witness was obliged to admit or answer to any matter which tended to lessen his moral estimation, although it did not involve an indictable offense, but it seems now to be settled that he cannot. 3 Campbell, 519. Thus, a woman prosecuting for a rape cannot be asked whether she is a woman of a dissolute character, nor can other witnesses be called to prove it. The principle of these cases applies to the question before us, which I think the witness was not bound to answer.
The other judges concurred.
PER CURIAM.                                             No error.
(582)